Exhibit 10.19

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement, dated as of April 28, 2004 (this “Agreement”), is
made by and among Assured Guaranty Re Overseas Ltd., formerly known as ACE
Capital Re Overseas Ltd., (“AGRO”), ACE European Markets Insurance Limited
(“AEM”) and ACE Bermuda Insurance Ltd. (“ACE Bermuda”).

 

RECITALS

 

WHEREAS, AEM and AGRO have entered into that certain UK Title Quota Share
Reinsurance Agreement, dated as of June 1, 2003, a copy of which is attached
hereto as Annex A (the “2003 Reinsurance Agreement”);

 

WHEREAS, AEM and AGRO have entered into that certain Quota Share Reinsurance
Agreement (including the (i) Special Acceptance, effective as of August 15, 2002
and (ii) Termination Agreement, dated as of May 31, 2003, in each case made in
respect of and subject to such Quota Share Reinsurance Agreement), effective as
of January 1, 2002, copies of which are attached hereto as Annex B (the “2002
Reinsurance Agreement” and together with the 2003 Reinsurance Agreement, the
“Reinsurance Agreements”);

 

WHEREAS, AGRO desires to assign, transfer and novate all of its past, present
and future right, title, interest and obligations in, to and under the
Reinsurance Agreements to ACE Bermuda as set forth in this Agreement;

 

WHEREAS, ACE Bermuda desires to accept all of AGRO’s past, present and future
right, title, interest and obligations in, to and under the Reinsurance
Agreements as set forth in this Agreement; and

 

WHEREAS, AEM desires to consent to the assignment, transfer and novation
referred to above and to release AGRO from liability under the Reinsurance
Agreements.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                                       Effective as of April 1, 2004 and
subject to receipt by ACE Bermuda of the amount referred to in Section 2 herein:

 

(i)                                     AGRO hereby assigns, transfers and
novates all of its past, present and future right, title and interest in the
Reinsurance Agreements to ACE Bermuda;

 

(ii)                                  AGRO hereby assigns, transfers and novates
all of its past, present and future obligations which arise out of, relate to,
or are in any way connected with, the Reinsurance Agreements to ACE Bermuda;

 

--------------------------------------------------------------------------------


 

(iii)                               ACE Bermuda hereby accepts each assignment,
transfer and novation referred to in the immediately preceding clauses (i) and
(ii) and assumes all of the liabilities and obligations (whether past, present
or future) with respect to the foregoing; and

 

(iv)                              AEM hereby acknowledges and consents to each
assignment, transfer and novation referred to in clauses (i) and (ii) of this
Paragraph 1.

 

2.                                       In furtherance of the foregoing, AEM
hereby releases AGRO from any and all past, present or future liabilities or
obligations with respect to the Reinsurance Agreements, and ACE Bermuda hereby
agrees to indemnify and hold AGRO harmless against any and all such liabilities
and obligations.

 

3.                                       Within three days of the date of this
Agreement, AGRO will pay US$1,618,108.97 to ACE Bermuda by wire transfer of
funds to an account designated by ACE Bermuda.

 

4.                                       Each party hereto shall, at any time
and from time to time after the first date written above, upon request of any
other party hereto, do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged and delivered, all such further acts, instruments,
assignments and assurances as may be reasonably required in order to carry out
the intent of this Agreement.

 

5.                                       Except as expressly set forth herein
and amended hereby, the Reinsurance Agreements shall remain in full force and
effect.

 

6.                                       This Agreement contains the entire
agreement and understanding of the parties hereto with respect to the matters
herein and supersedes any other agreement, whether written or oral, with respect
to the subject matter of this Agreement.

 

7.                                       This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

8.                                       This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of law rules thereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

By:

/s/ Norie R. Bregman

 

Name:  Norie R. Bregman

Title:    EVP

 

ACE BERMUDA INSURANCE LTD.

 

By:

 

 

Name:

Title:

 

ACE EUROPEAN MARKETS INSURANCE
LIMITED

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

By:

 

 

Name:

Title:

 

ACE BERMUDA INSURANCE LTD.

 

By:

/s/ Andrew M. Gibbs

 

Name:  Andrew M. Gibbs

Title:    CFO

 

ACE EUROPEAN MARKETS INSURANCE
LIMITED

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

By:

 

 

Name:

Title:

 

ACE BERMUDA INSURANCE LTD.

 

By:

 

 

Name:

Title:

 

ACE EUROPEAN MARKETS INSURANCE
LIMITED

 

By:

/s/ James C Hooban

 

Name:  James C Hooban

Title:    Managing Director

 

--------------------------------------------------------------------------------


ANNEX A

 

UK TITLE QUOTA SHARE REINSURANCE AGREEMENT

 

BETWEEN

 

ACE EUROPEAN MARKETS INSURANCE LIMITED

(REINSURED)

 

AND

 

ACE CAPITAL RE OVERSEAS LTD.

(REINSURER)

 

--------------------------------------------------------------------------------


 

UK TITLE QUOTA SHARE REINSURANCE AGREEMENT

 

This UK Title Quota Share Reinsurance Agreement (“Agreement”), dated as of
June 1, 2003, is made and entered into by and between ACE European Markets
Insurance Limited (the “Reinsured”) and ACE Capital Re Overseas Ltd. (the
“Reinsurer”)

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Reinsured and the Reinsurer agree as follows:

 

TERM:

 

Means the period from and including June 1, 2003 to and including the last day
of the Underwriting Period (as defined in the Agency Agreement).

 

 

 

 

 

Upon the end of the Term, this Agreement shall remain in effect with respect to
Issued Contracts (as defined in the Agency Agreement) which are issued by the
Reinsured on or prior to the last day of the Term until the earlier of their
natural expiration, termination, or renewal and the Reinsured shall continue to
account to the Reinsurer for any Reinsurance Premium, recoveries and other
amounts payable in respect of such Issued Contracts.

 

 

 

AGENCY AGREEMENT:

 

Means that certain Underwriting Management Agreement, dated May 15, 2003 and
effective June 1, 2003, by and between the Reinsured and Legal & Contingency
Limited (the “Agent”).

 

 

 

REINSURING AGREEMENT:

 

The Reinsured shall cede to the Reinsurer, and the Reinsurer shall accept as
reinsurance from the Reinsured, one-hundred percent (100%) (the  “Quota Share
Percentage”) of the liability of the Reinsured under any and all Issued
Contracts issued or entered into by the Reinsured during the Term.

 

 

 

EXCLUSIONS:

 

This Agreement does not cover any business other than Issued Contracts.

 

 

 

REINSURANCE PREMIUM:

 

The Reinsured shall pay the Reinsurer an amount equal to (a) 92.50% (“Premium
Percentage”) of the Gross Written Premium on each Issued Contract (the
“Reinsurance Premium”) less (b) the amount payable by the Reinsured to the Agent
(as hereinafter defined) pursuant to Section 5.2 of the Agency Agreement. As
used herein “Gross Written Premium” means gross premium written less
cancellations and return premiums.

 

 

 

 

 

For purposes of clarification and not limitation, the Premium Percentage is net
of all commissions and is calculated as provided in Schedule 1 attached hereto.

 

 

 

PROFIT COMMISSION:

 

The Reinsurer shall pay the Reinsured, on the day that is one business day prior
to the day the Profit Commission (as defined in the Agency

 

--------------------------------------------------------------------------------


 

 

 

Agreement) is payable by the Reinsured to the Agent pursuant to Section 5.1 of
the Agency Agreement, an  amount equal to such Profit Commission.

 

 

 

FULL REINSURANCE CLAUSE:

 

The Reinsurer shall at all times follow the loss settlements made by the
Reinsured (provided they are within the terms of the applicable Issued Contract
and this Agreement) and pay the Reinsured the Quota Share Percentage of the loss
adjustment expenses (other than management and office expenses of the Reinsured
and salaries of its employees) paid by the Reinsured in connection with the
investigation, settlement or contesting the validity of claims or losses,
including, without limitation, the fees and expenses of attorneys and experts.

 

 

 

SIMULTANEOUS PAYMENT CLAUSE:

 


In the event any claim covered by this Agreement exceeds twenty five thousand
pounds sterling (£25,000), the Reinsurer agrees that, if requested, it shall pay
its share of such loss by wire transfer of same day Federal Funds by 12:00 pm
New York Time on the date which is one business day prior to the date such loss
payment is expected to be paid by the Reinsured.

 

 

 

TERRITORY:

 

This Agreement shall provide coverage on properties located in Great Britain,
Northern Ireland, Isle of Mann and Channel Islands.

 

 

 

CLAIMS CO-OPERATION:

 

The Reinsured shall give immediate notice to the Reinsurer upon its becoming
aware of any claim under an Issued Contract or any circumstance which could give
rise to such a claim.

 

 

 

 

 

The Reinsured shall furnish the Reinsurer with all information known to the
Reinsured respecting claims or possible claims notified and shall thereafter
keep the Reinsurer fully informed as regards all developments relating thereto
as soon as they occur. So long as the Reinsurer is not in default of its
obligations under this Agreement, the Reinsurer shall have the right to direct
the Reinsured (and the Reinsured shall act in accordance with the direction of
the Reinsurer) in connection with the investigation, adjustment, settlement and
litigation of any claim or potential claim arising under an Issued Contract and
the Reinsured shall not adjust, settle or litigate any claim without the prior
written consent of the Reinsurer or its representative.

 

 

 

SUBROGATION AND RECOVERY:

 

In the event the Reinsured has any rights of subrogation, salvage, recovery or
claims reimbursement or rights against any person or entity who or which may be
legally responsible in damages for any loss that is the subject of a valid claim
under an Issued Contract (individually and collectively, “Recoveries”), the
Reinsured shall use its best efforts to pursue such Recoveries, provided that,
so long as the Reinsurer is not in default of its obligations under this
Agreement, the Reinsurer shall have the sole right to direct the Reinsured (and
the Reinsured shall act in accordance with the direction of the Reinsurer) in
connection with any right of Recovery.

 

2

--------------------------------------------------------------------------------


 

 

 

The Reinsured shall account to, and credit, the Reinsurer with the Quota Share
Percentage of any Recoveries (after deduction of the costs of obtaining such
Recoveries) received or recovered by the Reinsured. This provision shall survive
the Term and remain in effect until all Recoveries relating to any claim paid by
the Reinsurer hereunder shall have been obtained.

 

 

 

EXTRA CONTRACTUAL OBLIGATIONS:

 


In the event the Reinsured pays or is held liable to pay any punitive,
exemplary, compensatory or consequential damages (herein referred to as “Extra
Contractual Obligations”) because of alleged or actual bad faith or negligence
on its part in handling a claim under an Issued Contract covered hereunder, such
Extra Contractual Obligations shall be added to the Reinsured’s loss, if any,
under the Issued Contract involved, and the sum thereof shall be (i) subject to
the protection of this Agreement and (ii) the obligation of the Reinsurer
notwithstanding any other limitation of this reinsurance coverage.

 

 

 

 

 

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the claim covered or alleged to be covered under this Agreement.

 

 

 

 

 

Recoveries from any form of coverage that protects the Reinsured against claims
that are the subject matter of this provision shall inure to the benefit of the
Reinsurer.

 

 

 

LOSS IN EXCESS OF POLICY LIMITS:

 


This Agreement shall protect the Reinsured in respect of any loss that the
Reinsured may be legally liable to pay in excess of the limit of its Issued
Contracts, including, without limitation, any loss in excess of that limit
having been incurred because of its failure to settle within the insurance limit
or by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defence or in trial of any
action against the original insured or in the preparation or prosecution of an
appeal consequent upon such action.

 

 

 

 

 

For the purposes of this provision, the word “loss” shall mean any amount that
the Reinsured would have been contractually obligated to pay had it not been for
the limit of an Issued Contract.

 

 

 

 

 

Recoveries from any form of coverage that protects the Reinsured against claims
that are the subject matter of this provision shall inure to the benefit of the
Reinsurer.

 

 

 

ERRORS AND OMISSIONS:

 

Any inadvertent delay, omission, or error shall not be held to relieve either
party hereto from any liability which would attach to  it hereunder if such
delay, omission or error had not been made, providing such omission or error is
rectified upon discovery.

 

3

--------------------------------------------------------------------------------


 

REPORTS AND REMITTANCES:

 

The Reinsured shall provide the Reinsurer with a monthly policy and premium
bordereaux within fifteen (15) days following the end of each calendar month
showing:

 

 

 

 

 

(i)

The dollar amount of the Reinsurance Premium due for such month,

 

 

 

 

 

 

(ii)

The dollar amount payable by the Reinsured to the Agent pursuant to Section 5.2
of the Agency Agreement,

 

 

 

 

 

 

(iii)

the dollar amount of the Quota Share Percentage of losses paid by the Reinsured
in respect of Issued Contracts during such month,

 

 

 

 

 

 

(iv)

the amount of any salvages, subrogation and other recoveries received by the
Reinsured during such month with respect to losses covered under the Issued
Contracts, and

 

 

 

 

 

 

(v)

such policy detail as agreed by the parties.

 

 

 

 

 

If the Net Due with respect to any calendar month is a positive number; the
Reinsured shall pay such Net Due to the Reinsurer within forty-five (45) days
following the end of such calendar month. If the Net Due with respect to any
calendar month is a negative number, the Reinsurer shall pay the absolute value
of such Net Due to the Reinsured within forty-five (45) days following the end
of such calendar month. As used herein, the term “Net Due” means the difference
between (a) the sum of clauses (i) and (iv) of this section and (b) the sum of
clauses (ii) and (iii) of this section.

 

 

 

 

 

In addition to the items set forth in clauses (i) through (v) above, the
Reinsured shall provide the Reinsurer with (a) within five (5) business days of
receipt thereof, a copy of the bordereaux received from the Agent pursuant to
Clause 4.2 of Appendix B of the Agency Agreement and (b) within 45 days of each
Fiscal Year (as defined in the Agency Agreement) of the Underwriting Period, a
detailed computation of the Profit Commission payable pursuant to Section 5.1 of
the Agency Agreement.

 

 

 

AMENDMENTS AND ASSIGNMENT:

 

This Agreement may not be assigned without the prior written consent of the
Reinsurer and the Reinsured.  This Agreement may be amended only by a written
instrument executed by the Reinsurer and the Reinsured. Such duly executed
amendments will be considered an integral part of this Agreement.

 

 

 

BOOKS AND RECORDS:

 

For as long as either party remains under any liability hereunder, the Reinsured
shall, upon request by  the Reinsurer, make available for inspection at any
reasonable time by such representatives as may be authorised by the Reinsurer
for that purpose, all information relating to business reinsured hereunder in
the Reinsured’s possession or under its control or to which it has access under
any agreement and the Reinsurer

 

4

--------------------------------------------------------------------------------


 

 

 

shall be permitted to make copies of such information (at its own expense).

 

 

 

SET OFF:

 

Either party may at its discretion set off against any amounts due from the
other party under this Agreement or any other agreements between the parties any
amounts that are due and owing to the other party.

 

 

 

EXERCISE OF RIGHTS UNDER AGENCY AGREEMENT:

 


The Reinsured hereby expressly agrees that (a) prior to exercising any right as
the “Insurer” under the Agency Agreement it shall (i) notify the Reinsurer in
writing of its intention with respect to such right to be exercised and (ii)
exercise any such right only with the prior written consent of the Reinsurer and
(b) it will exercise any right or refrain from exercising any right as the
“Insurer” under the Agency Agreement as directed by the Reinsurer.

 

 

 

AMENDMENT OF AGENCY AGREEMENT:

 


The Agency Agreement may not be amended, assigned or otherwise modified without
the prior written consent of the Reinsurer.

 

 

 

ARBITRATION:

 

Any dispute, controversy, or claim arising out of or relating to this Agreement,
or the breach, termination or invalidity thereof, shall be finally settled under
the Rules of Arbitration of the LCIA (“LCIA Rules”):by one or three arbitrators
appointed in accordance with the LCIA Rules. The seat of the arbitration shall
be London. The language of the arbitration shall be English. Judgment on any
award may be entered in any court of competent jurisdiction.

 

 

 

GOVERNING LAW:

 

This Agreement shall be governed by, and construed in accordance with, English
law and the parties hereby submit to the non-exclusive jurisdiction of the
English courts for all purposes relating to this Agreement.  This clause is not
intended to override the agreement of the parties to arbitrate as set forth in
the “Arbitration” section hereof.

 

 

 

THIRD PARTY RIGHTS:

 

Nothing herein shall be deemed to create any obligation or to establish any
right against in favor of any third parties or persons not parties to this
Agreement.

 

 

 

COUNTERPARTS:

 

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

 

 

HEADINGS:

 

The headings of the several sections and subsections of this Agreement are
inserted for convenience only, and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

 

 

SEVERABILITY:

 

To the extent that this Agreement may be in conflict with any applicable law or
regulation, this Agreement shall be amended, at the mutual agreement of both the
Reinsured and the Reinsurer, to the extent possible, to comply with such law and
regulation. If any term or provision of this Agreement shall be found by a court
of competent

 

5

--------------------------------------------------------------------------------


 

 

 

jurisdiction to be illegal or otherwise unenforceable, the same shall not
invalidate the whole of this Agreement, but such term or provision shall be
deemed modified to the extent necessary in the court’s opinion to render such
term or provision enforceable, and the rights and obligations of the parties
shall be construed and enforced accordingly preserving to the fullest
permissible extent the intent and agreements of the parties set forth herein.

 

 

 

CURRENCY:

 

All payments by either party to the other under this Agreement are in Pounds
Sterling.

 

 

 

BROKERAGE:

 

There shall be no broker or intermediary for this Agreement.

 

 

 

NOTICES:

 

Any notice required or permitted hereunder shall be in writing and shall be
delivered personally, sent by facsimile transmission, sent by prepaid air
courier or sent by certified, registered or express mail, postage prepaid. Any
such notice shall be deemed delivered when received as follows:

 

 

 

 

 

If to the Reinsurer:

 

 

 

 

 

ACE Capital Re Overseas Ltd.

 

 

Victoria Hall

 

 

11 Victoria Street

 

 

Hamiltoin HM HX, Bermuda

 

 

 

 

 

Attention:

Corporate Secretary

 

 

Telephone:

441-297-9730

 

 

Facsimile:

441-297-9704

 

 

 

 

 

with a simultaneous copy to:

 

 

 

 

 

ACE Capital Re Inc.

 

 

1325 Avenue of the Americas

 

 

New York, NY 10019

 

 

 

 

 

Attention:

General Counsel

 

 

Telephone:

212-974-0100

 

 

Facsimile:

212-581-3268

 

 

 

 

 

If to the Reinsured:

 

 

 

 

 

ACE European Markets Insurance Limited (London Branch)

 

 

100 Leadenhall Street

 

 

London EC3A 3BP

 

 

United Kingdom

 

 

 

 

 

Attention: Carmel Caramagna

 

 

 

 

 

Facsimile:

 

 

Telephone:  011 44 207 173 7000

 

6

--------------------------------------------------------------------------------


 

 

 

Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.

 

 

 

ACCOUNTS:

 

All payments shall be made to the accounts of the applicable party as follows:

 

 

 

 

 

To the Reinsured:

 

 

 

 

 

Account Name:

ACE European Markets Insurance Limited

 

 

Bank Name:

Bank of Ireland – Treasury

 

 

 

Colvill House

 

 

 

Talbot Street

 

 

 

Dublin 1 Ireland

 

 

Bank Swift Address:

BIGTIE2D

 

 

Account Number:

1819299

 

 

IBAN Number:

IE03 BIGT 9024 8501 3489 22

 

 

 

 

 

 

To the Reinsurer:

 

 

 

 

 

 

 

Financial Institution: JP Morgan/Chase

 

 

ABA No.:

021-000-021

 

 

Account No.:

910-2711-208

 

 

Account Name:

ACE Capital Re Overseas

 

[The next page is the signature page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the effective date hereof.

 

For and on behalf of the Reinsured:

For and on behalf of the Reinsurer:

 

 

ACE EUROPEAN MARKETS INSURANCE LIMITED

ACE CAPITAL RE OVERSEAS LTD.

 

 

 

 

/s/ James C. Hooban

 

 

 

Name:

James C. Hooban

Name:

Title:

Managing Director

Title:

Date:

December 15, 2003

Date:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the effective date hereof.

 

For and on behalf of the Reinsured:

For and on behalf of the Reinsurer:

 

 

ACE EUROPEAN MARKETS INSURANCE LIMITED

ACE CAPITAL RE OVERSEAS LTD.

 

 

 

 

 

 

/s/ Rebecca L. Carne

 

Name:

Name:

Rebecca L. Carne

 

Title:

Title:

Director

 

Date:

Date:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

CALCULATION OF PREMIUM PERCENTAGE

 

The Premium Percentage is calculated as follows:

 

(A)  Gross Premiums Written (net of cancellations &  return premiums)

100.00

%

 

 

 

(B) minus Ceding Commission to Reinsured (7.5% x (A))

(7.50

)%

 

 

 

(C) equals Net to Reinsurer (or “Premium Percentage”)

92.50

%

 

--------------------------------------------------------------------------------


 

ANNEX B

 

 

UK TITLE QUOTA SHARE REINSURANCE AGREEMENT

 

BETWEEN

 

ACE EUROPEAN MARKETS INSURANCE LIMITED

 

(REINSURED)

 

AND

 

ACE CAPITAL RE INTERNATIONAL LTD.

 

(REINSURER)

 

1

--------------------------------------------------------------------------------


 

QUOTA SHARE REINSURANCE AGREEMENT

 

This Quota Share Reinsurance Agreement (“Agreement”), dated as of January 1,
2002, is made and entered into by and between ACE European Markets Insurance
Limited (the “Reinsured”) and ACE Capital Re International Ltd.  (the
“Reinsurer”)

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Reinsured and the Reinsurer agree as follows:

 

TERM AND TERMINATION:

This Agreement is effective at 12:01 a.m. GMT January 1, 2002 and shall remain
in effect continuously until terminated at Midnight, GMT of any December 31st by
either the Reinsured or  the Reinsurer giving the other party three (3) months’
prior written notice in writing.

 

 

 

Upon termination, Policies issued or renewed on or after the effective date of
termination shall not be ceded hereunder.  This Agreement shall remain in effect
with respect to those Policies which are issued by the Reinsured prior to the
effective date of termination until the earlier of their natural expiration,
termination, or renewal and the Reinsured shall continue to account to the
Reinsurer for any Premium, recoveries and other amounts payable in respect of
such Policies.

 

 

REINSURING AGREEMENT:

In consideration of receipt of the Premium, the Reinsured shall cede to the
Reinsurer, and the Reinsurer shall accept, as reinsurance from the Reinsured
ninety percent (90%) of the liability of the Reinsured (the “Quota Share
Percentage”) under any and all contracts of title insurance issued or entered
into by the Reinsured during the Term which contracts are substantially in the
form of Exhibit A attached hereto and underwritten by the Reinsured
substantially in accordance with the Underwriting Guidelines attached hereto as
Exhibit B (“Policy”, or in the plural, “Policies”)

 

 

 

Special Acceptances.  Any contract of title insurance or reinsurance written by
the Reinsured which does not comply with the definition of a Policy may be
submitted to the Reinsurer for special acceptance.  If specially accepted by the
Reinsurer, such contract shall be deemed to be a Policy and covered under and
subject to the terms of this Agreement except to the extent that such terms
shall be modified by such acceptance.

 

 

 

For the avoidance of doubt, in respect of any Policy, the Reinsured’s liability
under such Policy shall be calculated after deduction of the profit commission,
if any, which is held by the Reinsured and from which the Reinsured is entitled
to deduct losses under the Managing General Agency Agreement, if any, applicable
to such Policy.  For the avoidance of doubt and unless otherwise agreed by the
parties, no profit commission shall be applicable to any Policy reinsured under
this Agreement unless a Managing General Agency Agreement applicable to

 

2

--------------------------------------------------------------------------------


 

 

such Policy shall have been entered into by the Reinsured and such Agreement has
been consented to by the Reinsurer.

 

 

EXCLUSIONS;

This Agreement does not cover any business not defined as a Policy unless
specially accepted by the reinsurer in accordance with the section of this
Agreement titled Reinsuring Agreement.

 

 

PREMIUM:

The Reinsured shall pay the Reinsurer 44.8875% (“Premium Percentage”) of the Net
Premium Written an each Policy during the Term (“Premium”).  As used herein “Net
Written Premium” means gross premium written less cancellations and return
premiums.

 

 

 

The Premium payable to the Reinsurer shall be calculated on the same gross rates
and on the same basis as the  premiums received by the Company on the Policies.

 

 

 

The Reinsured shall bear any and all taxes (net to its own account and without
deduction from any amounts due the Reinsurer) which are due and payable at any
time under or in connection with this Agreement and the Reinsured shall
indemnify and hold the Reinsurer harmless in respect of any such taxes paid by
the Reinsurer.

 

 

 

For purposes of clarification and not limitation, the Premium Percentage is net
of all commissions and is calculated as provided in Schedule 1 attached hereto.

 

 

FULL REINSURANCE CLAUSE:

The Reinsurer shall at all times follow the loss settlements made by the
Reinsured (provided they are within the terms of the applicable Policy and this
Agreement), and it’s share of payments on account, fees and expenses of experts
and other loss settlements expenses (other than management and office expenses
of the Reinsured and salaries of their employees) and legal expenses incurred in
connection with the investigation, settlement or contesting the validity of
claims or losses.

 

 

SIMULTANEOUS PAYMENT CLAUSE:

In the event any claim covered by this Agreement exceeds twenty five thousand
pounds sterling (£25,000), the Reinsurer agrees that, if requested, it shall pay
its share of such loss by wire transfer of same day federal funds by 12:00 pm
Atlantic Standard Time on the later of: (a) three Business Days following the
date of receipt by the Reinsurer of a special loss accounting which is prepared
by the Reinsured and contains relevant details in connection with the claim, and
(b) one Business Day prior to  the date such loss payment is made by the
Reinsured; provided that, to the extent such payment is not made by the
Reinsured and the Reinsured does not anticipate making such payment within seven
(7) days of receipt of payment from the Reinsurer, the Reinsured promptly shall
return any amounts so paid by the Reinsurer.  To the extent that the Reinsured
makes such loss payment in an amount less than the amount

 

3

--------------------------------------------------------------------------------


 

 

originally reported to the Reinsurer, the Reinsured shall promptly return the
Reinsurer’s Quota Share Percentage of any such difference to the Reinsurer. 
Nothing set forth in this clause shall be deemed to relieve or otherwise modify
the obligations of the Reinsurer pursuant to the terms of this Agreement
indemnify the Reinsured on the same day as the Reinsured makes a payment covered
by it’s original Policy.

 

 

TERRITORY:

This Agreement shall provide coverage on properties located in the United
Kingdom.

 

 

CLAIMS CO-OPERATION:

The Reinsured shall give immediate notice to the Reinsurer of any claim provided
for in this Agreement made against the Reinsured in respect of business
reinsured hereunder upon its becoming aware of any circumstances which could
give rise to such a claim.

 

 

 

The Reinsured shall furnish the Reinsurer with all information known to the
Reinsured respecting claims or possible claims notified and shall thereafter
keep the Reinsurer fully informed as regards all developments relating thereto
as soon as they occur.  The Reinsured shall co-operate fully with the Reinsurer
in the investigation, adjustment and settlement of any claim notified to the
Reinsurer as aforesaid and the Reinsured shall not litigate any claim without
consulting the Reinsurer or its representative.  The reinsured shall have the
sole right to appoint adjusters, assessors and/or surveyors and to control all
negotiations and/or adjustments and/or settlements in connection with all claims
under an original Policy.  Notwithstanding the foregoing, when requested by the
Reinsurer, the Reinsured shall permit the Reinsurer to associate in the defence
and control of any investigation, claim, subrogation or recovery or other action
pertaining to a Policy covered under this Agreement.

 

 

SUBROGATION AND RECOVERY:

In the event the Reinsured has any rights of subrogation, salvage, recovery or
claims reimbursement or rights against any person or entity who may be legally
responsible in damages for any loss that is the subject of a valid claim under a
Policy (individually and collectively, “Recoveries”), the Reinsured shall pursue
such Recoveries.  Notwithstanding the foregoing, the Reinsured shall only be
obliged to enforce its rights of Recovery to the extent that the Reinsured
reasonably believes that such exercise may be economically worthwhile.  The
Reinsured shall have complete and sole control of the direction of all salvage
remedies, and the Reinsurer shall be bound by the judgment of the Reinsured with
respect thereto; provided, however, in the event the Reinsured fails to proceed
to recoup any claim paid by the Reinsurer or in the event of the temporary or
permanent discontinuance of the business of the Reinsured or the insolvency of
the Reinsured, the Reinsurer shall have the right to assume and control
enforcement of all of the rights of the Reinsured to recoup any claim paid by
the Reinsurer

 

4

--------------------------------------------------------------------------------


 

 

hereunder and the Reinsured shall cooperate fully with the Reinsurer in relation
thereto.

 

 

 

The Reinsured shall account to, and credit, the Reinsurer with the Quota Share
Percentage of any Recoveries (after deduction of the costs of obtaining such
Recoveries) received or recovered by the Reinsured.  This provision shall
survive the Term and remain in effect until all recoveries, salvages or
reimbursements relating to any claim paid by the Reinsurer hereunder shall have
been obtained.

 

 

EXTRA CONTRACTUAL OBLIGATIONS:

In the event the Reinsured pays or is held liable to pay any punitive,
exemplary, compensatory, or  consequential damages  (herein referred to as
“Extra Contractual Obligations”) because of alleged or actual bad faith or
negligence on its part in handling a claim under an original Policy covered
hereunder, such Extra Contractual Obligations shall be added to the Reinsured’s
loss, if any, under the Policy involved, and the sum thereof, not exceeding the
limit of this reinsurance coverage, shall be subject to the protection of this
Agreement.

 

 

 

An Extra Contractual Obligation shall be deemed to have occurred on the same
date as the claim covered or alleged to be covered under this Agreement.

 

 

 

This provision shall not apply to any Extra Contractual Obligation incurred by
the Reinsured as a result of the fraud of a member of the board of directors, or
a corporate officer of the Reinsured acting individually or collectively or in
collusion with any individual or corporation or any other organisation or party
involved in the presentation, defence, or settlement of any claim covered
hereunder.

 

 

 

Recoveries from any form of coverage that protects the Reinsured against claims,
which are the subject matter of this provision, shall inure to the benefit of
the Reinsurer.

 

 

LOSS IN EXCESS OF POLICY LIMITS:

This Agreement shall protect the Reinsured in respect of any loss for which  the
Reinsured may be legally liable to pay in excess of the limit of its original
Policies.

 

 

 

In addition, this Agreement shall protect the Reinsured in connection with any
loss for which the Reinsured may  be legally liable to pay in excess of the
limit of its original Policies, such loss in excess of that limit having been
incurred because of its failure to settle within the insurance limit or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement or in the preparation of the defence or in trial of any action
against the original insured or in the preparation or prosecution of an appeal
consequent upon such action.

 

5

--------------------------------------------------------------------------------


 

 

This provision shall not apply where the loss has been incurred due to the fraud
of a member of the board of directors, or a corporate officer of the Reinsured
acting individually or collectively or in collusion with any individual or
corporation or any other organisation or party involved in the presentation,
defence, or settlement of any claim covered hereunder.

 

 

 

For the purposes of this provision, the word “loss” shall mean any amount for
which the Reinsured would have been contractually obligated to pay had it not
been for the limit of an original Policy.

 

 

 

Recoveries from any form of coverage that protects the Reinsured against claims,
which are the subject matter of this provision, shall inure to the benefit of
the Reinsurer.

 

 

OTHER INSURANCE:

This Agreement applies to all risks net of any reinsurance ceded in accordance
with the Reinsured’s Underwriting Guidelines.

 

 

ERRORS AND OMISSIONS:

Any inadvertent delay, omission, or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission or error had not been made, providing such omission or error is
rectified upon discovery.

 

 

REPORTS AND REMITTANCES:

The Reinsured shall provide the Reinsurer with a  monthly policy and premium
bordereaux within forty five (45) days following the end of each calendar month
showing:

 

 

 

(i)

The dollar amount of the Premium due for such month,

 

 

 

 

(ii)

The dollar amount of the Ceding Commission for such month,

 

 

 

 

(iii)

the dollar amount of the Reinsurer’s Quota Share Percentage of losses paid by
the Reinsured during such month,

 

 

 

 

(iv)

the amount of any salvages, subrogation, and other recoveries received by the
Reinsured during such month with respect to losses covered under the Policies,
and

 

 

 

 

(v)

such policy detail as agreed by the parties.

 

 

 

The Reinsured shall pay the Premium to the Reinsurer within fifteen (15) days of
receipt of payment of insurance premium.

 

 

AMENDMENTS AND ASSIGNMENT:

This Agreement may not be assigned by either party without the prior written
consent of the other party.  This Agreement may be amended

 

6

--------------------------------------------------------------------------------


 

 

only by a written instrument executed by each of the parties.  Such duly
executed amendments will be considered an integral part of this Agreement.

 

 

BOOKS AND RECORDS:

For as long as either party remains under any liability hereunder, the Reinsured
shall, upon request by the Reinsurer, make available for inspection at any
reasonable time by such representatives as may be authorised by the Reinsurer
for that purpose, all information relating to business reinsured hereunder in
the Reinsured’s possession or under its control or to which it has access under
any agreement.

 

 

SET OFF:

Either party may at its discretion set off against any amounts due from the
other party under this Agreement or any other agreements between the parties any
amounts that are due and owing to the other party.

 

 

UNDERWRITING GUIDELINES:

The Reinsured agrees that it shall follow the underwriting guidelines set forth
in Exhibit B (as amended from time to time) (the “Underwriting Guidelines”).  It
is a condition precedent to the Reinsurer’s liability hereunder that the
Reinsured shall not amend the Underwriting Guidelines or waive any provision
thereof without the prior written approval of the Reinsurer

 

 

MANAGING GENERAL AGENTS:

The parties agree that the Reinsured shall not contract with any agent to
underwrite or service claims on its behalf in respect of the Policies unless the
Reinsurer shall have consented thereto in writing (any such agreement consented
to by the Reinsurer, a “Managing General Agency Agreement”).  As of the
effective date of this Agreement, the Reinsurer consents to the Reinsured
contracting with Legal & Contingency Limited (the “Agent”) on a facultative
basis to underwrite and service claims on behalf of the Reinsured until such
time, if any, as an Underwriting Management Agreement is entered into between
the Agent and the Reinsured (such Managing General Agency Agreement to be
subject to the prior written consent of the Reinsurer).  Notwithstanding the
foregoing, the Reinsured shall be solely liable for the performance and actions
of any agent so contracted with.

 

 

ARBITRATION:

Any dispute, controversy, or claim arising out of or relating to this Policy, or
the breach, termination or invalidity thereof, shall be finally settled by
arbitration, in Bermuda under the provisions of the Bermuda Arbitration Act of
1986, as amended.

 

 

 

Either party to the dispute, once a claim or demand on its part has been denied
or remains unsatisfied for a period of twenty (20) calendar days by the other
party, may notify the other party of its desire to arbitrate the matter in
dispute and at the time of such notification the party desiring

 

7

--------------------------------------------------------------------------------


 

 

arbitration shall notify the other party of the name of the Arbitrator nominated
by it.  The other party who has  been so notified shall within fourteen calendar
days thereafter nominate another Arbitrator and notify the party desiring
arbitration of the name of such second Arbitrator.

 

 

 

The two Arbitrators nominated by the parties shall within fourteen calendar days
after appointment of the second Arbitrator choose a third Arbitrator.

 

 

 

The Arbitrators shall fix, on giving a reasonable notice in writing to the
parties involved, a time and place for the hearing in Bermuda and may prescribe
procedural rules governing the course and conduct of the arbitration proceeding,
including without limitation discovery by the parties.  The Arbitrators shall,
within ninety calendar days following the conclusion of the hearing render their
decision on the matter or matters in dispute in writing and shall cause  a copy
thereof to be served on all parties thereto.  In case the Arbitrators fail to
reach a unanimous decision, the decision of the majority of the Arbitrators
shall be deemed to be the decision of the Arbitrators.

 

 

 

Each party shall bear the expense of its own Arbitrator.  The remaining joint
costs of the arbitration shall be borne equally by the parties to such
arbitration.

 

 

 

The decision of the Arbitrators shall be final and binding upon the parties and
the parties hereby agree to exclude any right of appeal under Section 29 of the
Arbitrators Act of 1986 against any award rendered by the Arbitrators and
further agree to exclude any application under Section 30(1) of the Arbitration
Act of 1986 for a determination of any question of law by the supreme court of
Bermuda.

 

 

 

All awards of the Board of Arbitration may be enforced in the same manner as a
judgement or order from the Supreme Court of Bermuda and judgement may be
entered pursuant to the terms of the award by leave from the Supreme Court of
Bermuda.

 

 

GOVERNING LAW:

This Agreement shall be governed by the law of Bermuda and the parties hereby
submit to the non-exclusive jurisdiction of the Courts of Bermuda.

 

 

THIRD PARTY RIGHTS:

Nothing herein shall be deemed to create any obligation or to establish any
right against in favor of any third parties or persons not parties to this
Agreement.

 

 

COUNTERPARTS:

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

8

--------------------------------------------------------------------------------


 

HEADINGS:

 

The headings of the several sections and subsections of this Agreement are
inserted for convenience only, and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

 

 

SEVERABILITY:

 

To the extent that this Agreement may be in conflict with any applicable law or
regulation, this Agreement shall be amended, at the mutual agreement of both the
Reinsured and the Reinsurer, to the extent possible, to comply with such law and
regulation.  If any term or provision of this Agreement shall be found by a
court of competent jurisdiction to be illegal or otherwise unenforceable, the
same shall not invalidate the whole of this Agreement, but such term or
provision shall be deemed modified to the extent necessary in the court’s
opinion to render such term or provision enforceable, and the rights and
obligations of the parties shall be construed and enforced accordingly
preserving to the fullest permissible extent the intent and agreements of the
parties set forth herein.

 

 

 

CURRENCY:

 

All payments by either party to the other under this Agreement are in Pounds
Sterling.

 

 

 

BROKERAGE:

 

There shall be no broker or intermediary for this Agreement.

 

 

 

NOTICES:

 

Any notice required or permitted hereunder shall be in writing and shall be
delivered personally, sent by facsimile transmission, sent by prepaid air
courier or sent by certified, registered or express mail, postage prepaid.  Any
such notice shall be deemed delivered when received as follows:

 

 

 

 

 

If to the Reinsurer:

 

 

 

 

 

 

ACE Capital Re International Ltd.

 

 

 

The ACE Building, 5th Floor

 

 

 

30 Woodbourne Avenue

 

 

 

Hamilton HM08, Bermuda

 

 

 

 

 

 

 

Mailing Address:

 

 

 

P.O. Box HM 1015

 

 

 

Hamilton HM DX, Bermuda

 

 

 

 

 

 

 

Facsimile: 441-296-3379 

 

 

 

Telephone: 441-296-4004

 

 

 

Attn: General Counsel

 

9

--------------------------------------------------------------------------------


 

 

 

If to the Reinsured:

 

 

 

 

 

ACE European Markets Insurance Limited (London Branch)

 

 

100 Leadenhall Street

 

 

London EC3A 3BP

 

 

United Kingdom

 

 

 

 

 

Attention: Carmel Carmagna

 

 

 

 

 

 

Facsimile:

 

 

 

Telephone : 011 44 207 173 7000

 

 

 

 

 

Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.

 

 

 

ACCOUNTS:

 

All payments shall be made to the accounts of the applicable party as follows:

 

 

 

 

 

To the Reinsured:

 

 

 


 


 

To be provided


 


 


 


 


 

 

 

 

To the Reinsurer:


 


 


 

 

 

HSBC Bank Plc

 

 

PO Box 181

 

 

27-32 Poultry

 

 

London EC2P 2BX, UK

 

 

Swift: MIDL GB22

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the effective date hereof.

 

Issued and signed in duplicate in Bermuda.

 

For and on behalf of the Reinsured:

 

For and on behalf of the Reinsured:

 

 

 

ACE EUROPEAN MARKETS INSURANCE LIMITED

 

ACE CAPITAL RE INTERNATIONAL LTD.

 

 

 

 

 

 

/s/ James C. Hooban

 

 

/s/ Robbin W. Conner

 

Name: James C. Hooban

 

Name: Robbin Conner

Title: Managing Director

 

Title: Chief Operating Officer

Date: August 15, 2002

 

Date: August 15, 2002

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF POLICY

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UNDERWRITING GUIDELINES

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CALCULATION OF PREMIUM PERCENTAGE

 

The Premium Percentage is calculated as follows:

 

 

(A)  Gross Premiums Written (net of cancellations & return premiums),

 

100.00

%

 

 

 

 

(B)  minus, Underwriting Commission Payable to MGA {40% x (A)},

 

(40.00

)%

 

 

 

 

(C)  minus Profit Sharing Premium Payable to MGA {7.5% x (A)},

 

(7.50

)%

 

 

 

 

(D)  equals Risk Premium (A – B – C),

 

52.50

%

 

 

 

 

(E)  minus Premium to Reinsured {10% x (D)},

 

(5.25

)%

 

 

 

 

(F)  equals Net to Reinsurer before Ceding Commission {(D) – (E)},

 

47.25

%

 

 

 

 

(G)  minus Ceding Commission to Reinsured {5% x (F)},

 

- (2.3625

)%

 

 

 

 

(H)  equals Net to Reinsurer (or “Premium Percentage”)

 

44.8875

%

 

13

--------------------------------------------------------------------------------


 

SPECIAL ACCEPTANCE

 

This Special Acceptance, effective as of August 15, 2002, is made in respect of,
and is subject to, the Quota Share Reinsurance Agreement between ACE European
Markets Insurance Limited (the “Reinsured”) and ACE Capital Re International
Ltd. (“Reinsurer”) dated August 15, 2002 (the “Reinsurance Agreement”).

 

WHEREAS, the Reinsurance Agreement provides that “all contracts of title
insurance issued or entered into by the Reinsured during the Term which
contracts are substantially in the form of Exhibit A attached [t]hereto and
underwritten by the Reinsured substantially in accordance with the Underwriting
Guidelines attached [t]hereto as Exhibit B” shall be covered by the Reinsurer
under the terms of the Reinsurance Agreement;

 

WHEREAS, the Reinsured desires to cede to the Reinsurer under and pursuant to
the terms of the Reinsurance Agreement certain policies which were entered into
by the Reinsured prior to inception of the Term of the Reinsurance Agreement;

 

NOW, THEREFORE, in consideration of the above stated premises and for other good
and valuable consideration, the sufficiency of which are hereby mutually
acknowledged, the Parties hereby agree as follows:

 

1.     The Reinsured hereby cedes to the Reinsurer the policies attached hereto
in Schedule B (the “Accepted Policies”) for coverage under and pursuant to the
terms of the Reinsurance Agreement.

 

2.     The Reinsurer hereby accepts for coverage under the Reinsurance Agreement
the Accepted Policies and waives, in respect of such Accepted Policies, the
requirement that they have been issued or entered into by the Reinsured during
the Term.

 

All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Reinsurance Agreement.

 

This Special Acceptance may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, this Special Acceptance has been executed by the following
individuals duly authorized to act on behalf of the parties on the dates set
forth below:

 

 

By and on behalf of:

 

By and on behalf of:

 

 

 

Ace European Markets Insurance Limited

 

ACE Capital Re International Ltd.

 

 

 

/s/ James C. Hooban

 

 

 /s/ Robbin W. Conner

 

By: James C. Hooban

 

By: Robbin Conner

Title: Managing Director

 

Title: Chief Operating Officer

Date: August 15, 2002

 

Date: August 15, 2002

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

ACE European Markets

 

 

ENQ #

 

CNOTE REF

 

NAME OF INSURED

 

INCEPT

 

LIMIT

 

GWP

 

TAX

 

GROSS DUE

 

BROKER

 

NET DUE

 

L&C

 

ACE
TOTAL PAID

 

PREMIUM

 

TAX

 

ACE

 

13206

 

9605348

 

Prudential Assurance Company Limited

 

9-Dec-00

 

£

8,837,500

 

£

44,187.50

 

£

2,209.38

 

£

46,396.88

 

£

6,628.13

 

£

39,768.75

 

£

11,047.05

 

£

28,721.70

 

£

26,512.50

 

£

2,209.38

 

X

 

15179

 

9605661

 

Insolvency Act

 

13-Dec-00

 

£

6,000,000

 

£

100,000.00

 

£

5,000.00

 

£

105,000.00

 

£

15,000.00

 

£

90,000.00

 

£

25,000.40

 

£

64,999.60

 

£

60,000.00

 

£

5,000.00

 

X

 

16041

 

9605914

 

IM Properties Finance Limited and Tesco Stores Limited

 

20-Feb-01

 

£

25,837,500

 

£

28,421.25

 

£

1,421.06

 

£

29,842.31

 

£

0.00

 

£

29,842.31

 

£

11,366.61

 

£

18,475.70

 

£

17,052.75

 

£

1,421.06

 

X

 

15907

 

9606029

 

John Laing Property Business

 

30-Apr-01

 

£

14,400,000

 

£

14,461.76

 

£

723.09

 

£

15,184.85

 

£

0.00

 

£

15,184.85

 

£

5,784.70

 

£

9,400.15

 

£

8,677.06

 

£

723.09

 

 

 

16381

 

9606038

 

The Secretary of State for Health

 

26-Apr-01

 

£

10,000,000

 

£

100,000.00

 

£

5,000.00

 

£

105,000.00

 

£

0.00

 

£

105,000.00

 

£

40,000.00

 

£

65,000.00

 

£

60,000.00

 

£

5,000.00

 

 

 

10420

 

9603801

 

Stax Properties Limited

 

9-Oct-96

 

£

4,500,000

 

£

4,000.00

 

£

0.00

 

£

4,000.00

 

£

600.00

 

£

3,400.00

 

£

1,000.02

 

£

2,399.98

 

£

2,400.00

 

£

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals

 

 

 

 

 

 

 

£

69,575,000

 

£

291,071

 

£

14,354

 

£

305,424

 

£

22,228

 

£

283,196

 

£

94,199

 

£

188,997

 

£

174,642

 

£

14,354

 

 

 

 

--------------------------------------------------------------------------------


 

TERMINATION AGREEMENT

 

This Termination Agreement, dated as of May 31, 2003 (this “Agreement”), is made
by and between ACE European Markets Insurance Limited (“AEM”) and ACE Capital Re
Overseas Limited (“ACRO”).  Capitalized terms used herein but not defined shall
have the meanings ascribed to such terms in the Reinsurance Agreement (as
hereinafter defined).

 

RECITALS

 

WHEREAS, AEM and ACRO have entered into that certain Quota Share Reinsurance
Agreement (including the Special Acceptance, effective as of August 15, 2002,
made in respect of and subject to such Quota Share Reinsurance Agreement),
effective as of the 1st day of January 2002 (the “Reinsurance Agreement”);

 

WHEREAS, pursuant to the terms hereof, AEM and ACRO desire to terminate the
Reinsurance Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties hereto agree as follows:

 

Section 1.               Termination.  Notwithstanding anything to the contrary
in the Reinsurance Agreement, AEM and ACRO hereby acknowledge and agree that,
effective the date hereof, the Reinsurance Agreement is hereby terminated. 
Pursuant to the terms of the Reinsurance Agreement, (i) Policies issued or
renewed on or after the date hereof shall not be ceded under the Reinsurance
Agreement and (ii) the Reinsurance Agreement shall remain in effect with respect
to those Policies which are issued by AEM prior to the date hereof until the
earlier of their natural expiration, termination, or renewal and AEM shall
continue to account to ACRO for any Premium, recoveries and other amounts
payable in respect of such Policies.

 

Section 2.               Further Assurances.  Each party hereto shall, at any
time and from time to time after the first date written above, upon request of
any other party hereto, do, execute, acknowledge and deliver, or cause to be
done, executed, acknowledged and delivered, all such further acts, instruments,
assignments and assurances as may be reasonably required in order to carry out
the intent of this Agreement.

 

Section 3.               Entire Agreement.  This Agreement contains the entire
agreement and understanding of the parties hereto with respect to the matters
herein and supersedes any other agreement, whether written or oral, with respect
to the subject matter of this Agreement.

 

Section 4.               Counterparts.  This Agreement may be executed in any
number of counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

Section 5.               Governing Law and Submission to Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the law of
Bermuda and the parties hereto submit to the non-exclusive jurisdiction of the
Courts of Bermuda for the purpose of enforcing any claim arising hereunder.

 

[The next page is the signature page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the effective date hereof.

 

 

ACE EUROPEAN MARKETS
INSURANCE LIMITED

ACE CAPITAL RE OVERSEAS LIMITED

 

 

/s/ James C. Hooban

 

 

 

Name:

James C. Hooban

 

Name:

 

 

Title:

Managing Director

 

Title:

 

 

Date:

December 18, 2003

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the effective date hereof.

 

 

ACE EUROPEAN MARKETS
INSURANCE LIMITED

ACE CAPITAL RE OVERSEAS LIMITED

 

 

 

 

/s/ Rebecca L. Carne

 

Name:

 

 

Name:

Rebecca L. Carne

 

Title:

 

 

Title:

Director

 

Date:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

NOVATION AND AMENDMENT AGREEMENT

 

This Novation and Amendment Agreement, dated as of December 30, 2002 (the
“Agreement”), is made by and between ACE Capital Re Overseas Ltd. (“Overseas”),
ACE Capital Re International Ltd. (“International”) and ACE European Markets
Insurance Limited (“AEMI”).  Capitalized terms used herein but not defined shall
have the meaning ascribed thereto in the Reinsurance Agreement (as hereinafter
defined).

 

RECITALS

 

WHEREAS, International and AEMI have entered into that certain Quota Share
Reinsurance Agreement (including the Special Acceptance, effective as of August
15, 2002, made in respect of and subject to the Reinsurance Agreement), dated as
of January 1, 2002 (the “Reinsurance Agreement”);

 

WHEREAS, the parties hereto desire to substitute Overseas for International as
the “Reinsurer” under the Reinsurance Agreement;

 

WHEREAS, AEMI desires to consent to the novation set forth herein; and

 

WHEREAS, subject to such novation, Overseas and AEMI desire to amend the
Reinsurance Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.     Effective as of January 1, 2002:

 

(i)                                     Overseas shall replace International for
all purposes under the Reinsurance Agreement as though it were the original
“Reinsurer;”

 

(ii)                                  Overseas shall assume all of the past,
present and future obligations of International which arise out of, relate to,
or are in any way connected with, the Reinsurance Agreement, whether known or
unknown, reported or unreported;

 

(iii)                               Overseas shall be substituted for
International, in International’s name, place and stead, as the “Reinsurer”
under the Reinsurance Agreement so as to effect a complete novation of the
Reinsurance Agreement from International to Overseas, and International shall be
simultaneously released from any and all liabilities or obligations thereunder;

 

(iv)                              Overseas shall be entitled to all of the past,
present and future rights of International under the Reinsurance Agreement, and
shall be entitled to enforce all such rights in the name, place and stead of
International;

 

1

--------------------------------------------------------------------------------


 

(v)                                 AEMI shall be entitled to and shall
disregard International as a party to the Reinsurance Agreement and shall be
entitled to and shall treat Overseas as if it had been originally obligated
thereunder and in respect of any liability or obligation thereunder;

 

(vi)                              AEMI hereby acknowledges and consents to the
novation referred to in this Section 1.

 

2.             In furtherance of the foregoing, International and Overseas
hereby agree that International shall have no past, present or future liability
or obligation with respect to the Reinsurance Agreement, and Overseas hereby
agrees to indemnify and hold International harmless against any such liability
or obligation arising out of, related to, or in any way connected with the
Reinsurance Agreement.

 

3.             Subject to the foregoing provisions, AEMI and Overseas agree to
amend the Reinsurance Agreement (effective as of January 1, 2002) as follows:

 

(i)    The phrase “ninety percent (90%)” appearing in the “REINSURING AGREEMENT”
section of the Reinsurance Agreement is deleted and replaced with “one-hundred
percent (100%).”

 

(ii)   The phrase “44.875%” appearing in the “PREMIUM” section of the
Reinsurance Agreement is deleted and replaced with “49.875%.”

 

(iii)  Schedule A of the Reinsurance Agreement is deleted in its entirety and
replaced with Annex A hereto.

 

(iv)  The notice information of the Reinsurer set forth in the “NOTICES” section
of the Reinsurance Agreement is deleted in its entirety and replaced with the
following:

 

ACE Capital Re Overseas Ltd.

Victoria Hall

11 Victoria Street

Hamilton HM HX, Bermuda

Attention: Corporate Secretary

Telephone: 441-297-9730

Facsimile: 441-297-9704

 

with a simultaneous copy to:

ACE Capital Re Inc.

1325 Avenue of the Americas

New York, NY 10019

Attention: General Counsel

Telephone: 212-974-0100

Facsimile: 212-581-3268

 

2

--------------------------------------------------------------------------------


 

(v)   The account information of the Reinsurer set forth in the “ACCOUNTS”
section of the Reinsurance Agreement is deleted in its entirety and replaced
with the following:

 

Financial Institution: JP Morgan/Chase

ABA No.: 021-000-021

Account No.: 910-2711-208

Account Name: ACE Capital Re Overseas

 

(vi)  Reference to “ACE Capital Re International Ltd. (“Reinsurer”)” in the
first paragraph of the Reinsurance Agreement shall be deleted and replaced with
“ACE Capital Re Overseas Ltd. (“Reinsurer”).”

 

4.             Except as expressly set forth herein and amended hereby, the
Reinsurance Agreement shall remain in full force and effect.

 

5.             This Agreement shall be governed by and construed in accordance
with the law of Bermuda.  Any dispute, controversy, or claim arising out of or
relating to this Agreement, or the breach, termination, or invalidity thereof,
shall be governed by the “Arbitration” provisions of the Reinsurance Agreement.

 

[The next page is the signature page.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives on this 30th day of December 2002.

 

 

ACE Capital Re Overseas Ltd.

ACE Capital Re International Ltd.

 

 

 

 

 

 

By:

/s/ Rebecca L. Carne

 

By:

/s/ Robbin W. Conner

 

Name:

Rebecca L. Carne

 

Name:

Robbin Conner

 

Title:

Director

 

Title:

COO

 

 

 

 

 

 

 

ACE European Markets Insurance Limited

 

 

 

 

 

 

 

 

By:

/s/ James C. Hooban

 

 

 

Name:

 

JAMES C. HOOBAN

 

 

 

Title:

 

MANAGING DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

SCHEDULE 1

 

CALCULATION OF PREMIUM PERCENTAGE

 

The Premium Percentage is calculated as follows:

 

(A)  Gross Premiums Written (net of cancellations & return premiums),

 

100.00

%

 

 

 

 

(B)  minus, Underwriting Commission Payable to MGA {40% x (A)},

 

(40.00

)%

 

 

 

 

(C)  minus Profit Sharing Premium Payable to MGA {7.5% x (A)},

 

(7.50

)%

 

 

 

 

(D) equals Risk Premium (A – B – C),

 

52.50

%

 

 

 

 

(E) minus Ceding Commission to Reinsured {5% x (D)},

 

(2.625

)%

 

 

 

 

(F) equals Net to Reinsurer (or “Premium Percentage”)

 

49.875

%

 

5

--------------------------------------------------------------------------------